Citation Nr: 1718099	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a lower back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had active duty service from September 1984 to September 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript is of record.  

In January 2016, the claims listed on the title page were remanded by the Board for additional development.  The Board also remanded a claim for entitlement to service connection for tinnitus; this was subsequently granted in a March 2016 rating decision and is, therefore, no longer before the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears that medical treatment records (pertinent to the three claims remaining on appeal) from the Naval Hospital Occupational Medicine Clinic at the Jacksonville Naval Air Station (NAS) are outstanding.  The Veteran has submitted the requisite release in order for VA to obtain records from this facility on two occasions, first in a June 2009 VA Form 21-4142 and again in a March 2012 VA Form 21-4142.  VA made efforts to obtain records following submission of the June 2009 form, but not the March 2012 form.  On remand, efforts should be made to obtain the Veteran's complete record from this facility, to include non-electronic records and records from the military sick call ward/clinic.  This is important given that it is unclear whether paper/non-electronic records from this facility exist given the facility's June 2009 response that it was attaching all records in the electronic file.  It is also important given that the Veteran's service treatment records are unavailable and in light of the fact that the Veteran underwent radiologic examination at this facility in August 1993, during his active duty service, and that the associated record lists the ward/clinic as CF MILITARY SICKCALL.  

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain the Veteran's complete record of treatment from the Naval Hospital Occupational Medicine Clinic at the Jacksonville Naval Air Station (NAS), to include non-electronic records and records from the military sick call ward/clinic.  If any of the requested records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether further efforts    to obtain the records would be futile.

2.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




